Case 2:18-cr-20698-AJT-MKM ECF No. 37, PageID.253 Filed 05/07/21 Page 1 of 1




Amberg & Amberg, PLLC
32121 Woodward Ave, Suite PH, Royal Oak, MI 48073 | 248.681.6255 | jamberg@amberglaw.net

To:     The Hon. Arthur J. Tarnow
        US District Court
        231 W Lafayette Blvd Rm 124
        Detroit, MI 48226

RE:     United States v Kevin Stroud (18-20698); Early Termination of Supervised Release Request

Good day Your Honor:

         I am writing this letter on behalf of my client, Mr. Stroud, who is requesting that the Court
terminate his supervised release early. Mr. Stroud was sentenced on August 20, 2018, in response to his
plea to two counts of being a felon in possession of a firearm. Your Honor sentenced Mr. Stroud to
three years of supervised release, amongst other things. (See ECF 32) Per Mr. Stroud, he has been
successful on supervised release, completed his required conditions, and wishes early termination in
order to move to Atlanta, Georgia, to pursue a new career.

        Mr. Stroud has served over half of his supervised release sentence. During the time of his
sentence, he paid off his fines and costs, participated in mental health counseling beyond the required
amount, and maintained employment as a landscaper at Byrd and Sons Landscaping & Property
Management. Mr. Stroud reports that he has had stable living conditions and has been attending
church frequently.

       Mr. Stroud seeks to terminate his supervised release because he has been presented with an
opportunity to move to Atlanta, where his brother resides. Mr. Stroud’s brother, Craig Stroud, has
secured Mr. Stroud housing at his rental property, and has job opportunities available if Mr. Stroud is
permitted to move to Atlanta.


                                                         Sincerely,


                                                         Jim Amberg
Dated: 12/18/2020
Cc: Andrew Picek, US Attorney’s Office
